DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed on 9/1/2022 in response to the previous Non-Final Office Action (5/13/2022) is acknowledged and has been entered.
Claims 2-5, 7-12, 21-38, 40-48, 50, 52-84, 87-151, and 153-186 have been cancelled.
Claims 188-193 are added.
Claims 1, 6, 13-20, 39, 49, 51, 85-86, 152, and 187-193 are pending.
Claims 86 and 152 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 6, 13-20, 39, 49, 51, 85, and 187-193, drawn to monoclonal antibody comprising VL of SEQ ID NO: 7 comprising CDRs1-3 SEQ ID NO: 1, 2 and 3 and further VH of SEQ ID NO: 8 comprising CDRs1-3 SEQ OD MP: 4, 5, and 6 are examined on merits.
Rejections/Objection Withdrawn

The following 102 rejections:
Claim(s) 1, 13-19 and 85 under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al (US20090004192) as evidenced by sequence alignment, 
Claim(s) 1, 6, 13-17, 20 and 85 under 35 U.S.C. 102(a)(1) as being anticipated by Hryhorenko et al (US Patent 9664700, filed on 2013) as evidenced by sequence alignment,
Claim(s) 39 under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US patent 5861155) as evidenced by sequence alignment,
 Claim(s) 62 under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers (US patent 9243062) as evidenced by sequence alignment,
are withdrawn in view of the amendment to the claims, wherein the variants of the VH, VL and CDRS have been eliminated.

The rejection of Claims 1, 6, 13-17, 18-19, 20 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable Hryhorenko et al (US Patent 9664700, filed on 2013) in view of Pedersen et al (US20090004192) as evidenced by sequence alignment are withdrawn in view of the amendment to the claims wherein the variants of the VH, VL and CDRS have been eliminated.

The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:  less than 6 CDRs or only VL or VH

Claims 1, 6, 13-20, 39, 49, 51, and 85 remain and claims 187-193 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as modified based on the claim amendment below:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

Claim 39 and its dependent claims (original and newly added claims) are included in the rejection because the amended claim 39 recites CDR comprising an amino acid sequence set forth as SEQ ID NO:…. which could be interpreted as a few amino acids from the sequence of SEQ ID Nos.  Amending the phrase in all the claims including claim 1 to “the amino acid sequence set forth as SEQ ID NO…” would overcome the rejection.
The claims, as amended, are drawn to a monoclonal antibody or antigen binding fragment thereof comprising VL comprising an amino acid sequence of SEQ ID NO: 7 that is not SEQ ID NO: 9 OR comprising VH that is not of SEQ ID NO: 10 (claim 1), 
Claims are also drawn to monoclonal antibody of antigen binding fragment thereof comprising light chain CDR1-3 comprising an amino acid set forth in SEQ ID NOs: 1-3 that is not SEQ ID NO: 9 or comprising heavy chain CDR1-3 comprising an amino acid set forth in SEQ ID NOs: 4-6 that does not have the sequence of SEQ ID NO:10.
	Thus, the claims encompass antibodies or antigen binding fragments thereof do not contain a full set of structurally defined 6 CDRs or both VH and VL domains OR because only one chain VL structure is defined. The claims also encompass antibodies or antigen binding fragments thereof comprising few amino acids from the defined sequence (SEQ ID NO: 7, 8 or CDRs) but not whole sequence as stated above as “an amino acid sequence of SEQ ID NO….”
  The specification teaches MHC class I-related chain A and B (MICA and MICB) ae stress inducible ligand for natural killer cell receptor and play in important role in mediated the cytotoxicity of NK and T cells.  Modulating MICA or MICB is useful for treating a cancer (page 19).  The specification teaches method of generating and screening and obtaining monoclonal antibody PDI-1 (example 1 page 37-38), which have the VL and VH domain of SEQ ID NOL 7 and light and heavy chain of SEQ ID NO: 9 and 10 which comprise the VLCDRs SEQ ID NO 1-3 and VHCDRs SEQ ID NO: 4-6(table 1, page 23).   
However, the specification does not teach the claimed antibody or antigen binding fragment containing only one chain (3 CDRs), VL, or light chain antibody containing only partial sequence from VL or VH or a few amino acids from CDRs that that could perform the function as whole antibody (full set of CDRs) for binding to the antigen MICA/B.
Thus, the specification does not reduce to practice of claimed antibody without full set of 6 CDRs in this application or antibody fragment for the claimed function. 
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

It is well known that antibody specificity is due to the antibody binding site, 6 CDRs, or scFv or Fab etc.  Without defining the structure of the antibody, one skilled in the art would not know how to obtain the antibody for claimed function as claimed.
One skilled in the art would be clear that one amino acid change within the CDRs could result in antibody having different affinity or even binding to total different antigens. For example, substitutions up to 5% of the amino acids in the anti-PEG antibody have altered the antibody binding to different antigen PD-1 (see below for sequence alignment).  PD-1 and PEG are totally different antigens in structures and functions.  
QY=light chain antibody to PEG; Db= light chain antibody to PD-L1
CC PN   US2016108123-A1.
CC PT   New isolated antibody molecule capable of binding to human programmed 
CC PT   death-ligand 1 (PD-L1), comprises heavy chain variable region and light chain variable region (VL), for treating cancer or infectious disease 
CC PS   Claim 74; SEQ ID NO 76; 321pp; English.
CC   The present invention relates to a novel isolated antibody which is 
CC   capable of binding to human programmed death-1 (PD-1), used for 
CC   stimulating immune response in a subject. The novel antibody is also 
CC   useful for treating, preventing or diagnosing cancerous or infectious 
CC   conditions and disorders and for detecting PD-1 in a biological sample. 
CC   The invention further relates to: (a) a monospecific or a bispecific 
CC   antibody molecule having a first binding specificity for PD-1 and a 
CC   second binding specificity for TIM-3, LAG-3, CEACAM-1, CEACAM-5, PD-L-1 
CC   or PD-L2; (b) a pharmaceutical composition comprising the antibody 
CC   molecule or the bispecific antibody molecule, and a pharmaceutical 
CC   carrier, excipient or stabilizer; (c) an isolated nucleic acid molecule; 
CC   (d) an expression vector comprising the nucleic acid molecule; (e) a hostcell comprising the nucleic acid molecule; (f) a method for producing an 
CC   antibody molecule; (g) a method for stimulating an immune response in the subject against an antigen such as a tumor antigen, a viral antigen, a 
CC   bacterial antigen or an antigen from a pathogen, or treating cancer and 
CC   infectious disease; and (h) a method for detecting PD-1 in the biological
CC   sample. The cancer includes lung cancer, melanoma, renalcancer, liver 
CC   cancer, myeloma, prostate cancer, breast cancer, colorectal cancer, 
CC   gastric cancer, pancreatic cancer, thyroid cancer, hematological cancer, 
CC   lymphoma, leukemia, myeloma or metastatic lesion of the cancer. The 
CC   infectious disease includes chronic infectious disorder or sepsis. The 
CC   antibody molecules bind to PD-L1 with high affinity and specificity. The 
CC   present sequence represents an anti-PD-1 humanized antibody light chain 
CC   protein, useful for treating, preventing or diagnosing cancerous or 
CC   infectious conditions in a subject.
SQ   Sequence 214 AA;

  Query Match             95.7%;  Score 1070;  DB 23;  Length 214;
  Best Local Similarity   95.3%;  
  Matches  204;  Conservative    6;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCKASQDVNTSVAWYQQKPGKAPKLLIYWASTRHTGVPS 60
              ||||||||||||||||||||||||||||| |:|||||||||:||:|||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCKASQDVGTAVAWYQQKPGQAPRLLIYWASTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCLQYINYPYTFGQGTKLEIKRTVAAPSVFIFPP 120
              |||||||||||||||||||||||||||| || :|| |||||||:||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYNSYPLTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKLYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||:|||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

The reference shows  less than 10% amino acid substitutions within the sequence can change an antibody’s property and function totally.
 The specification provides only one antibody (PDI-1, table 1) that recognizes protein MICA/B expressed on prostate adenocarcinoma cancer cell, soluble component shredded from HC cancer cells (example 4 and 5) and the antibody could enhance NK cell mediated cytotoxicity of cancer cells (example 6). 
The application does not produce any antibody with defined VL of SEQ ID NO: 7 to pair to any VH for MICA/B binding.  As such the specification as filed does not provides adequate written description support for the claimed antibody containing only VL SEQ ID NO: 7 or partial sequence from it with or without VH that could perform the function as claimed.  One of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).  Since the instant specification fails to provide sufficient descriptive information in the claimed antibody variants, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, the claimed antibodies encompass a genus of antibodies, which could result in different antibody binding affinity and function, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the antibody binding to the same antigen.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the antibody comprising both light chain CDRs1-3 SEQ ID Nos: 1-3 from VL of SEQ ID NO: 7 AND heavy chain CDRs1-3 of SEQ ID Nos: 4-6 from VH of SEQ ID NO: 8 or both VL and VH of SEQ ID NO: 7 and 8, but not the full scope of the claimed antibody fragment or variants, meets the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	
Response to Applicant’s argument:
Applicant mentions claim amendment, but does not provide argument.

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642